DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claims 1, 8-9, 13-14, 19, 21-22, 24 and 27-31 under 35 USC § 103 (a) over KOBAYASHI (EP 2 319 830 A1, Publ. May 11, 2011), in view of BALLARD (WO 2006/088653 A2, Publ. Aug. 24, 2006; hereinafter, “Ballard”) (at par. 4-15 of the 04/29/2021 Office action), is withdrawn in light of applicant’s 08/30/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 15 under 35 USC § 103 (a) over KOBAYASHI, in view of BALLARD, and further in view of BOUTIRON (WO 2011/104468 A1, Publ. Sep. 01, 2011) (at par. 16-21 of the 04/29/2021 Office action), is withdrawn in light of applicant’s 08/30/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 15 under 35 USC § 103 (a) over KOBAYASHI, in view of BALLARD, and further in view of ZANGIACOMI (US 2002/0042439 A1) (at par. 22-29 of the 04/29/2021 Office action), is withdrawn in light of applicant’s 08/30/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1, 7-15, 19 and 21-35 as amended below, are allowable.  Claims 1 and 3-4 are allowable per the examiner's amendment to the record, which appears below.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction for election of species, as set forth in the communication dated October 22, 2018 is hereby withdrawn, whereby claims 7, 10-12 and 25-26 are rejoined.  The restriction between Groups I and Group II (previous claims 16 and 18, which are cancelled in the examiner’s amendment, below) is maintained.  In view of the withdrawal of the restriction/election requirement, applicant(s) are advised In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 1, 7-15, 19 and 21-35 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with JOSHUA T. ELLIOTT (Reg. No. 43,603) on September 10, 2021.
The claims are amended as follows:
[...]
16.	(Cancelled)
[...]
18.	(Cancelled)
[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: KOBAYASHI (EP 2 319 830 A1, Publ. May 11, 2011, hereinafter, “Kobayashi”; on 11/21/2017 IDS).  Kobayashi is directed to an amide derivative, pest-control agent containing the amide derivative 0664]-[0665], Ex. 1), which “as an active ingredient has a significant control effect against wood-feeding pests such as termites” (Kobayashi, par. [0652]), whereby it is noted:
Kobayashi’s exemplary compound (Kobayashi, par. [0664]-[0665], Ex. 1) relates to a “pesticidally active carboxamide compound I” of independent claim 1;
“termites” (Kobayashi, par. [0652]), e.g., “Coptotermes formosanus” (Kobayashi, par. [0647]), are encompassed by “non-crop pests” of independent claim 1;
“wood” (Kobayashi, par. [0652]) relates to “their food supply, habitat, breeding grounds or their locus” of independent claim 1;
wherein “treatment of wood, [..] with the pest control agent” (Kobayashi, par. [0652]) relates to the active step requirements of “contacting the non-crop pests or their food supply, habitat, breeding grounds or their locus with a pesticidally active carboxamide compound I” of independent claim 1.
However, the results at par. [0470]-[0471], [0476]-[0478] & Table 1 of the instant published application, US 2018/0139960 A1 evidences synergies between Compound I to each of dinotefuran, chlorfenapyr, and alpha-cypermethrin:
B. Biological Examples
[0470]	As described further above, the compound I, preferably compound i) of formula (I), of the present invention shows surprisingly syngergistic effects with regard to biological activity and efficacy against non-crop pests.
[0471]	Synergism can be described as an interaction where the combined effect of two or more compounds is greater than the sum of the individual effects of each of the compounds.  The presence of a synergistic effect in terms of percent control, between two mixing partners (X and Y) can be calculated using the Colby equation (Colby, S. R., 1967, Calculating Synergistic and Antagonistic Responses in Herbicide Combinations, Weeds, 15, 20-22):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[...]
Biological Examples of the Invention
[0476]	Test 1. Activity Against German Cockroach (Blattella germanica)
[0477]	Glass vials were treated with 445 μl of varying concentrations of the technical grade active ingredient dissolved in acetone.  Vials were turned on their sides and placed 
[0478]	Prior to infestation, cockroaches were incapacitated using carbon dioxide (CO2). Approximately 6 insects were transferred with featherweight, broad tip forceps into treated vials, and held in an environmental chamber at 27° C. and 80% relative humidity for one hour.  Following this exposure period, a small amount of CO2 was used to incapacitate the insects facilitating removal from treated vials.  Insects were then transferred to 16 oz plastic holding containers provisioned with a small piece of dry cat food and a cotton wick moistened with water, and returned to the environmental chamber. Mortality was assessed at 1, 2, and 3 days after exposure (DAE).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

whereby the claimed ratio of independent claim 1, “wherein the pesticidally active carboxamide compound I and the at least one other insecticidal active ingredient are present in the composition in a weight ratio of from 5:1 to 1:11,” is shown to be critical.  A broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one…would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I), referencing In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  Thus, the instant claims are distinguishable from Kobayashi.


Conclusion
Claims 1, 7-15, 19 and 21-35 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611